

116 SRES 575 IS: Reaffirming a strong commitment to United States producers and commodities made in the United States.
U.S. Senate
2020-05-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 575IN THE SENATE OF THE UNITED STATESMay 13, 2020Mr. Tester (for himself, Mr. Rounds, Mr. Daines, Mr. Thune, and Mr. Booker) submitted the following resolution; which was referred to the Committee on FinanceRESOLUTIONReaffirming a strong commitment to United States producers and commodities made in the United States.Whereas the farmers and ranchers of the United States raise the best beef in the world;Whereas consumers have a right to knowingly buy products made in the United States; Whereas farmers, ranchers, workers, and consumers in the United States benefit from transparency regarding the origin of food; Whereas Congress overwhelmingly supported country-of-origin labeling (also known as COOL) in the Food, Conservation, and Energy Act of 2008 (Public Law 110–246; 122 Stat. 1651) because 87 percent of consumers want to know the country of origin of the meat those consumers purchase; Whereas, in 2015, Congress repealed the law requiring country-of-origin labeling for beef, reducing the competitive advantage of products born, raised, and slaughtered in the United States; Whereas there is no standardized definition of the term truth in labeling, disadvantaging producers in the United States; Whereas Congress supports products made in the United States, and consumers deserve to know where their food comes from; Whereas the United States has the highest phytosanitary standards in the world, while other countries place less emphasis on food safety; Whereas foreign commodities, such as beef, are misleadingly labeled Product of USA if those commodities are processed or packed in the United States; Whereas technological advancements make it possible to accurately and efficiently identify the origin of beef without costly segregation of imported and domestic commodities, giving producers and consumers the ability to distinguish between beef actually produced in the United States and foreign, imported beef; andWhereas country-of-origin labeling is good for farmers, ranchers, workers, and packers because it allows those individuals to identify their products as born and raised in the United States: Now, therefore, be itThat the Senate urges the President to require the United States Trade Representative to enter into the trade negotiations necessary to implement mandatory country-of-origin labeling for beef, in order to allow consumers to make an informed and free choice about where their food comes from. 